Citation Nr: 1519292	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 26, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active duty service from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for PTSD, effective August 26, 2008.

In May 2012, the Veteran had a hearing before a Decision Review Officer (DRO).  He had a February 2014 videoconference hearing before the undersigned.  Both hearing transcripts are of record.

In a May 2014 decision, the Board denied the claim for an effective date earlier than August 26, 2008 for the grant of service connection for PTSD.  The decision also reopened previously denied claims of service connection for a skin disorder, hearing loss, and tinnitus, and remanded those issues and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities to the agency of original jurisdiction (AOJ) for additional development; these issues have not yet been recertified to the Board.  

Meanwhile, the Veteran appealed the Board's decision denying an earlier effective date for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court vacated the portion of the May 2014 Board decision that denied the claim for an earlier effective date for the grant of service connection for PTSD and remanded the case to the Board for further proceedings consistent with a November 2014 Joint Motion for Partial Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On August 26, 2008, the Veteran submitted a petition to reopen a service connection claim for PTSD based upon new and material evidence.
 
2.  In support of his petition to reopen, the Veteran submitted copies of an August 27, 1955 newspaper article and United States District Court Final Docket report from 1955, which verified the occurrence of his non-combat stressor.
 
3.  Prior to August 26, 2008, the Veteran had not submitted enough information and evidence for VA to locate the above evidence.

4.  A National Archives and Records Administration (NARA) record received in March 2010, which identified the date of the death of the Veteran's friend, was generated in response to a FOIA request, is not an official service department record, and did not exist prior to August 26, 2008.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2.  The criteria for the assignment of an effective date prior to August 26, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.400 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The issue for an earlier effective date for PTSD arises from the Veteran's disagreement with the initial effective date assignment.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required for downstream issues such as assignment of an effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, a March 2010 notification letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Id.  A remand for additional notification about how to substantiate the claim is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained relevant post-service VA treatment records and private treatment records.  The Social Security Administration (SSA) was contacted, but they issued a negative response in January 2012.  As the claim concerns evidence of record prior to August 26, 2008, a VA medical examination or opinion is not relevant to the claim.  38 C.F.R. § 3.159(d). 

The only service treatment record (STR) available is the Veteran's April 1956 separation examination.  The STRs were presumably destroyed in a fire.  (See October 1994 and July 2005 National Personnel Records Center (NPRC) responses).  The Veteran had prior notice of the missing STRs in November 2004. 

When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Lastly, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearings.  The Board finds that he is not prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II. Criteria and Analysis

The Veteran contends that an effective date earlier than August 26, 2008, is warranted for the grant of service connection for PTSD.  His attorney has argued on his behalf that an effective date for PTSD is warranted from the date of "the first mental illness claim filed," which was received by VA on August 16, 1994.

The parties to the Joint Motion for Partial Remand, "without agreeing to error on the part of the Board in the decision on appeal," agreed that in the interest of fairness to the Veteran, the Board should consider in the first instance, pursuant to application of 38 C.F.R. § 3.156(c), whether an effective date prior to August 26, 2008, is warranted for the Veteran's service connected PTSD based on the National Archives and Records Administration (NARA) record he submitted.  

By way of background, the Veteran claimed entitlement to service connection for PTSD based on witnessing another man, P. F., stab and kill his friend, L. B., while P. F.'s friends held a knife to the Veteran during military service at Fort Ord, California.  He related that he testified at the court martial of P. F. 

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.

The Veteran submitted a petition to reopen the previously denied service connection claim for PTSD in a document date-stamped by VA on August 26, 2008, and a September 2010 RO decision granted service connection for PTSD from the date the claim was received.  The claim was initially denied in a February 1995 RO decision because the Veteran had not furnished sufficient identifying information to allow verification of his claimed stressor and because he did not submit any medical evidence in support of his claim.  He was notified of the decision in February 1995.  No further communication was received from the Veteran until August 2004.  He sought to reopen the claim for service connection for PTSD in May 2005.  The claim was denied again in a December 2005 RO decision.  Following the RO decision, the Veteran did not submit any information or evidence which could be construed as an informal claim or notice of disagreement with the December 2005 RO decision and it is a final decision.  38 C.F.R. § 20.201.  The Veteran does not otherwise contend that he filed a formal or informal claim subsequent to the last final denial in December 2005 or prior to August 26, 2008.  

Turning to the NARA record, as contemplated by 38 C.F.R. § 3.156(c), if VA receives official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The types of records covered by this provision include service records related to the claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(i).  On its face, the NARA document is neither an official service department record, nor did it exist when VA first decided the Veteran's claim for service connection for PTSD.  

Instead, a review of the document, which is entitled "Information Releasable Under the Freedom of Information Act [(FOIA)]" reflects that it is a completed form (NA Form 13164 (Rev. 02-02)) from NARA in response to a FOIA request.  The Board acknowledges that records, such as those generated by the U.S. Armed Services Center for Research of Unit Records (USASCRUR), may constitute service department records for purposes of applying 38 C.F.R. § 3.156(c) to a claim.  Vigil v. Peake, 22 Vet. App. 63, 66 (2008).  However, the NARA record generated in this case is distinguished from those generated in Vigil.  In that case, existing official service department records consisting of unit records were provided to the RO by the USASCRUR.  Id. at 64-66.  The NARA record, in contrast, is a summary of an unknown source provided by NARA.

Moreover, the NARA record was not in existence when VA first decided the claim, but instead was generated upon receipt of a FOIA request.  The Board finds that the NARA record is analogous to a letter discussed in Pacheco v. Gibson, 27 Vet. App. 21 (2014); both records were generated in response to a request and neither record existed at the time of the prior claims.  In Pacheco, a 1998 letter from the National Personnel Records Center (NPRC) summarized extant service treatment records, which were not associated with Mr. Pacheco's claims file at the time of previous decisions that denied his claims for VA disability benefits.  Pacheco v. Gibson, 27 Vet. App. 21, 23 (2014).  The Court held that "even if the 1998 NPRC letter summarizing already received records constituted a service department record, that letter did not exist" previously, "such that it does not meet the enumerated criteria of § 3.156(c)(2), which notes that subsection (c)(1) does not apply to records that 'did not exist when VA [previously] decided the claim.'"  Id. at 35 (Kasold, C.J., concurring in part and dissenting in part).  

Finally, for the sake of argument, the Board finds that even if the NARA record could be characterized as an "official service department record" and even if it had existed prior to August 26, 2008, the record is insufficient, in its entirety or in part, to warrant an effective date earlier than August 26, 2008, for the grant of service connection for PTSD.  When the Veteran's PTSD claim was received in August 1994, the applicable regulation addressing service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1994); see also 58 Fed. Reg 29109-01 (May 19, 1993) (adding new paragraph (f) to 38 C.F.R. § 3.304).  

The NARA record documents that the person the Veteran identified did, in fact, die; however, the document does not provide credible supporting evidence that the claimed in-service stressor of witnessing a murder actually occurred.  Instead, the record merely verifies the decedent's name, branch of service and service number, duty status, rank, assignments and geographical locations, place of separation, and date and location of death.  In comparison, the 1955 newspaper article, which was received in March 2010, identified the manner and cause of L. B.'s death, the perpetrator, and other circumstances of the event, such as the presence of four or five other men during the murder.  In other words, the newspaper article provided credible supporting evidence that the claimed in-service stressor, as the Veteran had described it, actually occurred.  

In summary, the Board concludes that the NARA record submitted does not trigger a duty by VA to reconsider the Veteran's earlier claims of service connection for PTSD pursuant to 38 C.F.R. § 3.156(c) because the record is not an official service department record and did not exist at the time of the prior claims.  Accordingly, an effective date earlier than August 26, 2008 is not warranted for service-connected PTSD on the basis of the NARA record and such claim must be denied.

The Veteran also contends that a newly obtained 1955 United States District Court Docket report is a newly submitted service department record as contemplated by 38 C.F.R. § 3.156(c).  The Board finds that the United States District Court Docket record is clearly not a service department record for the purposes of 38 C.F.R. § 3.156(c).  A service department refers exclusively to a military branch of the Armed Forces, and if the regulation had intended to encompass any Federal agency, the regulation would have used a term broader than one referring solely to the U.S. Armed Forces.  To define "service department" to include any branch of the Federal government, to include U.S. District Courts, is too far a stretch.

The Board also notes that even if the Federal court docket record could be considered a service department record, the newly submitted service department records exception would not apply to records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  (Briefly, the Board notes the claim was filed after the amendment to 38 C.F.R. § 3.156(c) and the amendment applies.  See 71 Fed. Reg. 52455, September 6, 2006).  

Here, careful review of the Veteran's October 1994 statements refers to the criminal proceedings, which substantiate the stressor, as a court martial.  The Veteran even recognized his memory lapse as to the details of the stressor as he stated "I don't remember any of the dates of these [stressor related] occurrences.  I do apologize for my vagueness."  In his July 2005 stressor statement, the Veteran again referred to the criminal proceedings as a court martial taking place in San Francisco, California.  

The evidence submitted in connection with the previous claims does not include sufficient information for VA to have located the United States District Court records substantiating the Veteran's stressor, nor even to put VA on notice that a Federal District Court was involved.  The Veteran's statements clearly referenced a court martial, not a civilian criminal proceeding.  At the February 2014 hearing, the Veteran acknowledged difficulty in locating the records due to his vague recollections.  It was only when the Veteran and his attorney found a newspaper article that they realized the criminal proceedings took place in a civilian court, rather than a court martial.  Consequently, even assuming the Federal court docket records are service department records, the 38 C.F.R. § 3.156(c) exception is inapplicable because the Veteran failed to provide VA with sufficient information in his previous claims to identify and obtain the outstanding records, which would substantiate his stressor.  38 C.F.R. § 3.156(c)(2).  

In summary, the Veteran submitted his petition to reopen a service connection claim for PTSD on August 26, 2008.  The February 2005 RO decision last denying the petition to reopen was final.  The record does not show that he filed a formal or informal claim prior to August 26, 2008.  Even assuming the newly submitted Federal court records are service department records, the Veteran failed to provide sufficient information for VA to identify and obtain them in his prior claims.  Id.  Likewise, the NARA record is not an official service department record, did not exist at the time of the previous claims for service connection, and merely documents that a death occurred rather than confirm details of the traumatic nature of the decedent's death.  For these reasons, the Veteran's claim for an effective date earlier than August 26, 2008, for the grant of service connection for PTSD is denied.


ORDER

The claim for an effective date earlier than August 26, 2008, for the grant of service connection for PTSD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


